DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	A preliminary amendment was filed on 11/06/2019.

Information Disclosure Statement
	Information disclosure statements were filed 01/18/2021, 02/05/2021, 03/03/2021, and 05/04/2022.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 22-23 in the reply filed on  07/11/2022 is acknowledged.
Claims 12-21  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/11/2021.

Specification
The abstract of the disclosure is objected to because it is not descriptive of the invention as claimed.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-11  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2016/053988 A1 (University of Nebraska).

University of Nebraska disclose expanded, nanofiber structures using electrospun nanofiber mats in the third dimension using a modified gas foaming technique, creating a plurality of holes (page 3, lines 8-9; page 5, line 33 to page 6, line 4; page 7, line 31 to page 8, line 4). The obtained structure mimics the architecture of an extracellular matrix with large porosities, allowing cells to infiltrate forming tissue constructs which can be used to repair tissues organs (page 16, lines 8-11). University of Nebraska teachings the nanofibers may comprise uniaxially aligned, random, and/or entangled nanofibers at page 3, lines 13-16). Polymers used may be hydrophobic (page 10, lines 26 to page 11, line 5). Polycaprolactone is specifically recited at page 10, line 29. Combinations of polymers are specifically recited at page 11, lines 6-15, and include PCL/collagen, sodium alginate. Therapeutic agents such as growth factors and antibiotics can be included in the composition as shown at page 12, lines 3-13. Fibroblasts were specifically recited by University of Nebraska for seeding the composition at page 21 , line 17. The claims are anticipated by University of Nebraska.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over by WO 2016/053988 A1 (University of Nebraska).
	The teachings of University of Nebraska are set out above. The patent does not however teach the size of the pores formed. However, the same materials , same method and same cells (fibroblasts) are used to seed the implant. Those of ordinary skill would therefore expect similar size ranges given that fibroblasts also used to seed the implant formed by the same methods as claimed. There are no unusual and/or unexpected results which would rebut prima facie obviousness of the size of the pores formed by University of Nebraska. The instantly claimed pore sizes would have been obvious to one of ordinary skill in the art at the time of filing given the teachings of University of Nebraska. 

Conclusion
	No claims are allowed.
	The article by Fu et al, Three-dimensional nanofiber scaffolds with arrayed holes for engineering skin tissue constructs, MRS Communications, 7, 361-366, 2017 is noted for its teaching of a gas expanded poly(caprolactone) and gelatin nanofiber with pores created under cryo conditions. The article was accepted on June 19, 2017, which does not allow it to be used as a reference against the instant claims.


						Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz